972 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Clyde GOETZ, Defendant-Appellant.
No. 92-1159.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1992.

1
Before KEITH and BATCHELDER, Circuit Judges, and HOOD, District Judge.*

ORDER

2
The defendant appeals the denial of his motion to withdraw his guilty plea and the judgment of conviction and sentence.   A joint stipulation has been filed by the government and the defendant to remand this case for resentencing or to allow the defendant to withdraw his guilty plea.


3
In reviewing the transcripts of the district court proceedings, it appears that the defendant believed, at the time that he entered his guilty plea, that he would be sentenced to a term of no more than 24 months incarceration.   In fact he was sentenced to 27 months.   The reason for the discrepancy is not clear from the materials before this court.   However, the defendant should be afforded the opportunity to withdraw his guilty plea.   See United States v. Kemper, 908 F.2d 33 (6th Cir.1990).


4
Therefore, it is ORDERED that this case is remanded to the district court where the defendant shall be offered an opportunity to withdraw his guilty plea or be resentenced.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation